Citation Nr: 1711406	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including service in the Republic of Vietnam from July 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  When this case was most recently before the Board, in September 2015, it was remanded for additional development.  It has since been returned to the Board for further appellate action.


REMAND

While the Board regrets the delay, additional development is again required before the Veteran's claim is decided.  Initially the Board observes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2015 remand, the Board instructed the RO to obtain skin biopsies and a Wood's light examination in order to conclusively rule out hypopigmented mycosis fungoides, a type of non-Hodgkin's lymphoma.  The Board specifically indicated that in a June 2015 VHA medical opinion, Dr. S.G. stated there was a remote chance the Veteran had mycosis fungoides of the hypomelanotic type, a type of non-Hodgkin's lymphoma, and only the above-noted tests would rule out whether he has this disability.  The Board also indicated that as a result of the Veteran's herbicide exposure in the Republic of Vietnam the development of non-Hodgkin's lymphoma would be subject to presumptive service connection under 38 C.F.R. § 3.309(e).  As such, the Board found it was imperative to determine the existence or non-existence of this disability.  While a November 2015 dermatology clinic note alludes to possible completion of a Wood's Lamp exam, it is unclear whether this testing was in fact performed.  Additionally, the Board's remand instructions specifically indicated that the RO was to obtain skin biopsies and a Wood's light examination.  The November 2015 dermatoloy resident indicated that no biopsy was performed.  Since the above-requested tests have still not been completed, the Board finds a remand is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Arrange for the Veteran to undergo skin biopsies and a Wood's light examination to determine whether he has hypopigmented mycosis fungoides, to include an appropriate skin examination if deemed necessary to conduct the requested tests or studies.  Any indicated additional tests or studies should be completed thereafter.  The diagnoses based on such testing should be documented in the claims file.  

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





